UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6219



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

SAMUEL WESLEY ROSEBORO, a/k/a High Top Red,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. William L. Osteen, Sr.,
District Judge. (CR-91-246, CA-95-155-6)


Submitted:   July 25, 1996                 Decided:   August 7, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Samuel Wesley Roseboro, Appellant Pro Se. Robert Michael Hamilton,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion filed pursuant to 28 U.S.C. § 2255 (1988), as amended by
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1217. We have reviewed the record and the dis-

trict court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. United States v. Roseboro,

Nos. CR-91-246; CA-95-155-6 (M.D.N.C. Jan. 22, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2